DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 12 January 2022, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-4, 6-7, 9-12, and 13-22 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-7, 9-12, and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:


The prior arts on record teach the following: a method of operating a door lock system coupled to a building, the door lock system comprising a door lock movable between a locked state and an unlocked state, and an electronic doorbell having a housing, a microphone, a speaker, a camera, a motion detector, a transmitter, and a button, the method comprising: taking, via the camera, an image of a visitor in connection with moving the door lock to at least one of the locked state and the unlocked state; transmitting, via the door lock system, the image to a remote computing 
However, none of the prior arts disclose determining, via the door lock system, whether the visitor is granted unlimited access or partial access during a predetermined time frame; in response to determining that the visitor is granted unlimited access, stationing the door lock in the unlocked state; and in response to determining that the visitor is granted partial access, determining whether the visitor is visiting at a present time is within the predetermined time frame, and stationing the door lock in the unlocked state in response to the present time being within the predetermined time frame in combination with the other features as stated in claims 1 and 11. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426